            Case 1:21-cv-00164-VSB Document 35 Filed 04/19/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                                                              4/19/2021
                                                           :
ALLA BUTLER,                                               :
                                                           :
                                         Plaintiff,        :
                                                           :                 21-CV-164 (VSB)
                           -against-                       :
                                                           :                      ORDER
THE ALL AMERICAN BAR ON FIRST                              :
AVENUE, INC., et al.,                                      :
                                                           :
                                         Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          On April 9, 2021, in light of the parties’ joint request that I adjourn Plaintiff’s motion for

 default judgment, I ordered that, if Plaintiff believed there was any reason that I should not

 vacate the certificates of default at Documents 21–24, she should a submit a filing explaining her

 reasons on or before April 16, 2021. (Doc. 34.) Because I have received no such filing, and

 because Defendants are now responsive and engaging in settlement discussions with Plaintiff, it

 is hereby:

          ORDERED that Plaintiff’s certificates of default, (Docs. 21–24), are hereby VACATED.

 SO ORDERED.

Dated: April 19, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
